Citation Nr: 9931453	
Decision Date: 11/05/99    Archive Date: 11/17/99

DOCKET NO.  93-19 508A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for post traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.

2.  Entitlement to an increased evaluation for irritable 
bowel syndrome, currently evaluated as 30 percent disabling.

3.  Entitlement to service connection for a back disability.

4.  Entitlement to restoration of a 10 percent disability 
rating for anxiety neurosis, evaluated from September 19, 
1986 to February 16, 1993, as noncompensably disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel


INTRODUCTION

The appellant served on active duty from September 1969 to 
September 1971.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1993 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted an increased disability 
evaluation for PTSD (formerly rated as anxiety neurosis) and 
denied entitlement to service connection for a back 
disability, and from a June 1994 rating decision, which 
denied an increased disability evaluation for irritable bowel 
syndrome.

This case comes also before the Board on appeal from a 
January 1987 rating decision by the Chicago, Illinois VA 
Regional Office, which reduced the appellant's disability 
rating for anxiety neurosis from 10 to zero percent 
disabling.

A hearing was held on July 6, 1999, in Washington, D.C., 
before Jack W. Blasingame, who is a member of the Board 
section rendering the determination in this claim and was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7107(c) (West Supp. 1999) (amending 38 
U.S.C.A. § 7102 (West 1991)).  A transcript of the hearing is 
associated with the claims file.

The appellant appeared at a hearing held at the RO on 
December 9, 1994.  A transcript of that hearing has been 
associated with the record on appeal.

The appellant appeared at a hearing held at the RO on January 
19, 1994.  A transcript of that hearing has been associated 
with the record on appeal.

The appellant's claim for entitlement to restoration of a 10 
percent disability rating for anxiety neurosis, evaluated 
from September 19, 1986 to February 16, 1993, as 
noncompensably disabling was before the Board previously in 
January 1993, when it was remanded for a psychiatric 
examination and social and industrial survey of the 
appellant.  The requested development has been completed.

That claim was also before the Board in July 1989 when it was 
remanded to the RO for a review of the appellant's claim and, 
if necessary, the issuance of a supplemental statement of the 
case.  The requested development has been completed.

The appellant's claim for entitlement to restoration of a 30 
percent rating for service-connected anxiety neurosis based 
upon clear and unmistakable error in the November 20, 1972 
rating decision, raised by the appellant's representative in 
the July 1999 informal hearing presentation and discussed at 
the July 1999 hearing, is referred to the RO for appropriate 
development.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's claims for increased 
disability evaluations for PTSD and irritable bowel syndrome 
and for restoration of a 10 percent rating for anxiety 
neurosis has been obtained by the agency of original 
jurisdiction.

2.  The appellant has been diagnosed with PTSD.  His PTSD is 
currently manifested by anger, flashbacks, impaired 
concentration, intrusive thoughts, nightmares, sleep 
disturbance, depressed mood, and high irritability.  Because 
of the symptoms of his PTSD, he is totally occupationally 
impaired.

3.  The appellant's service-connected irritable bowel 
syndrome does not present an exceptional or unusual 
disability picture that would render impractical the 
application of the regular schedular standards.

4.  The evidence of record is devoid of competent medical 
evidence linking the appellant's current back disability to 
any event or incident of service or any service connected 
disability.

5.  The appellant's anxiety neurosis, rated currently as 
PTSD, did not undergo sustained and material improvement from 
February 1973 to February 1993.  


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation of 100 percent 
for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996); 38 
C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 9411 (1999).

2. The criteria for an increased disability rating for 
irritable bowel syndrome are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.114, Diagnostic 
Code 7319 (1999).

3.  The claims of service connection for a back disability is 
not well grounded and there is no further statutory duty to 
assist the appellant in developing facts pertinent to this 
claim.  38 U.S.C.A. § 5107(a) (West 1991).

4.  The criteria for restoration of the 10 percent evaluation 
for anxiety neurosis are met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 3.105(e), 3.344, 4.132, Diagnostic Code 
9400 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Private medical records indicate that, on February 24, 1970, 
the appellant complained of pain in the back of his neck and 
his upper back.  The appellant reported that he had hit his 
head on a doorframe approximately one week previously.  The 
appellant had full range of motion of his head and back.  The 
examiner noted a small abrasion to the appellant's head.

Service medical records indicate that, on February 26, 1970, 
the appellant was treated for low back and neck pain of nine 
days duration.  The examiner diagnosed probable muscle spasm.

In March 1970 the appellant was treated for complaints of 
back and neck pain.  He was diagnosed with a strain.  He was 
placed on a light duty profile for seven days.

In June 1970 the appellant was treated for a possible boil on 
his back.  The examiner noted that the appellant requested an 
x-ray examination of his back.

On June 17, 1971, the appellant "blacked out" due to severe 
stomach cramps.

At the appellant's June 29, 1971 separation examination, the 
appellant's spine was evaluated as "normal."

At an October 1971 VA examination, the appellant complained 
of stomach cramps, diarrhea, and limitation of the motion of 
his left index finger.  He was diagnosed with a history of 
hookworm, diarrhea, and history of injury of the left index 
finger.

At a contemporaneous psychiatric examination, the appellant 
stated that since separation from service he had been 
employed as a timekeeper and a scale clerk.  He stated that 
he did not like his job because it was too nerve wracking.  
He stated that he went out socially with women.  He added 
that he did not use drugs or narcotics excessively.  He 
reported no antisocial tendencies.  He complained of stomach 
cramps, nausea, nervousness, and frequent diarrhea.

The appellant's stream of speech was somewhat retarded but 
relevant and coherent.  His memory for recent events was 
limited.  His memory for remote events was fair.  He reported 
occasional episodes of unprovoked depression.  He felt very 
insecure and inferior.  He had occasional nightmares.  The 
examiner diagnosed anxiety neurosis.

Private medical records from Joseph Schrodt, M.D., indicate 
that he treated the appellant from July 1974 to October 1974 
for multiple injuries sustained in an automobile accident.

VA outpatient treatment records from August 1982 to January 
1986 indicate that the appellant was treated for various 
conditions including PTSD, irritable bowel syndrome, back and 
neck pain, lumbosacral spine strain, depression, and 
impetigo.

In September 1982 the appellant was treated at a VA hospital 
for diarrhea, probably secondary to irritable bowel syndrome.  
The appellant underwent a colonoscopy.

In December 1982 the appellant was examined as a VA 
outpatient for complaints of back and neck pain, which had 
been off and on for years.  The appellant explained that 
popping his neck made it feel better.  The examiner assessed 
somatic dysfunction of the right sacroiliac [SI] joint.

In April 1983 the appellant was treated as a VA outpatient 
for PTSD.  The appellant displayed a considerable amount of 
survivor guilt related to the death of a close friend in an 
ambush, which the appellant felt he could have prevented.  He 
complained of hypervigilance and an inability to become close 
to others.  The appellant was quite tearful.

In June 1983 the appellant was treated as a VA outpatient for 
PTSD.  He complained of difficulty sleeping.

In August 1983 the appellant was treated as a VA outpatient 
for depression.  The appellant appeared despondent.  He 
stated that he had been trying to interact more with others.

In September 1983 the appellant was treated as a VA 
outpatient for depression.  He stated that, although he kept 
quite busy with work and social activities, he continued to 
focus greatly on his Vietnam experiences.

In March 1985 the appellant was treated as a VA outpatient 
for complaint of back pain particularly on the left side of 
the lumbar region.  The examiner prescribed Motrin(tm) for 
lumbosacral spine strain.  X-ray examination of the 
appellant's lumbar spine was negative.

In a May 1985 statement, James Allen, D.C., reported that he 
had examined the appellant in December 1984 for complaints of 
pain in the lower thoracic and lumbar spine and a stomach 
problem.  Dr. Allen diagnosed low back sprain and lumbosacral 
strain with myospasm.

At a May 1985 VA examination, the appellant stated that he 
lived alone and had many friends.  The appellant added that 
he had no problem socializing with others.  The appellant 
stated that he had been gainfully employed for three years 
after service.  He stated that he became upset easily.

The appellant's speech was coherent, spontaneous, and 
relevant.  His affect was anxious.  The appellant was 
oriented to time, place, and person.  His memory was 
impaired.  The examiner stated that this impairment was most 
likely due to poor concentration.  The appellant's judgment 
and insight were fair.

The examiner assessed the appellant's social and industrial 
adjustment as moderate.  The examiner diagnosed anxiety 
disorder.

At a May 1985 examination with a VA social worker, the 
appellant reported that he lived in a small cottage, which he 
rented.  He stated that from 1986 until one week previously 
he had been self-employed as a truck driver.  He stated that 
he had given up his job because of his stomach problems and 
accompanying acute pain in the small of his back.

The appellant complained of occasional anxiety.  He stated 
that he slept well.  He stated that he socialized well and 
had many friends.

In a January 1986 statement, Dr. Allen reiterated his 
comments from his May 1985 statement.

In a January 1986 statement, [redacted] stated that he 
met the appellant shortly after the appellant returned from 
Vietnam.  He stated that the appellant had complained of 
lower back pain as long as he had known him.

In a January 1986 statement, [redacted] stated that he had 
known the appellant for approximately 13 years.  He stated 
that the appellant had complained of back pain.

In January 1986 the appellant was treated as a VA outpatient 
for a nervous condition.  He complained of feeling depressed 
and anxious.  He reported that he had applied for work with 
the postal service and was apprehensive about his mental 
status.  His affect was anxious and depressed.

In a March 1986 statement, Paul Reeder, M.D., that he had 
treated the appellant since 1971 for irritable bowel syndrome 
and proctitis.  The appellant had complained of sharp 
abdominal pain.  Dr. Reeder noted a history of hookworm and 
Giardia Lamblia infestation, while the appellant was in 
Vietnam.  Dr. Reeder noted that the appellant had complained 
also of back pain.  The appellant reported that he had 
injured his back in 1980 in an automobile accident.  Dr. 
Reeder stated that physical examination of the appellant was 
"remarkably normal."  Dr. Reeder diagnosed irritable bowel 
syndrome and chronic passive dependent personality.

In July 1986 the appellant was treated as a VA outpatient for 
irritable bowel syndrome.  He complained also of pain in the 
left lumbar area and lower thoracic spine, which had 
persisted for fifteen years.  He reported multiple episodes 
of trauma to his back.  He was diagnosed with back pain.

An x-ray examination of his thoracic spine revealed minimal 
wedging involving the 7th dorsal vertebra.  The examiner 
stated that the finding might have been "related to trauma, 
age indeterminate."

At a September 1986 VA examination, the appellant stated that 
he lived with his mother and had many friends.  The appellant 
added that he had no problem socializing with others.  He 
stated that he had recently broken up with his girlfriend.  
The appellant stated that he had been gainfully employed for 
three years after service.  He reported difficulty finding a 
job thereafter.  He added that he had been employed as a 
truck driver for ten years.

The appellant's speech was coherent, spontaneous, and 
relevant.  His affect was appropriate.  No anxiety was noted.  
The appellant was oriented to time, place, and person.

The examiner assessed the appellant's social and industrial 
adjustment as moderate.  The examiner diagnosed anxiety 
disorder in remission.

At a September 1986 examination with a VA social worker, the 
appellant reported that he lived with his mother and attended 
college.  He stated that he was unemployed.  He stated that 
he had last worked from February 1986 to March 1986.  He 
explained that he had been terminated because he had bumped 
into another vehicle with a jeep.  He stated that he had 
previously been self-employed as a truck driver.  He stated 
that he had given up that job because of physical 
limitations.

The appellant complained of occasional flashbacks, 
irritability, and feelings of guilt.  He stated that he 
socialized satisfactorily and that he had many friends.

At a September 1986 VA examination, the appellant complained 
of intestinal problems, diarrhea, and cramps.  He explained 
that the cramps occurred in his left posterior flank.  He 
reported that he had jammed his spine prior to being sent to 
Vietnam.  He stated that he had had occasionally back 
problems.  He stated that he had injured his thoracic spine 
in an automobile accident in 1980.

The examiner diagnosed irritable bowel syndrome and minimal 
wedging of the 7th thoracic vertebra.

In October 1991 Kyle Anderson, M.D., examined the appellant.  
The appellant's physical examination was normal.  No joint 
tenderness was noted.

In July 1992 Dr. Anderson treated the appellant for right 
flank pain.  Dr. Anderson noted that the appellant reported a 
history of chronic back problems related to VA service-
connected disability.

VA outpatient treatment records from February 1993 to 
February 1998 indicate that the appellant was treated for 
various conditions including diarrhea, irritable bowel 
syndrome, gastroesophageal reflux disease, hiatal hernia, 
hemorrhoids, myofascial back and neck pain, myofascial pain 
syndrome, muscle spasms, paraspinal muscle spasm, chronic low 
back pain, fibromyalgia, and cervical spondylosis.

In a February 1993 statement, [redacted] stated that she had 
known the appellant for 17 years and that he had always 
complained of stomach and back pain.

In February 1993 the appellant was examined by John Turse, 
M.D., for ongoing bowel complaints.  The appellant reported a 
medical history of a "jammed spine" from an injury in 
Vietnam in 1970.  Dr. Turse diagnosed the appellant with 
chronic diarrhea.

At a February 1993 VA examination, the appellant complained 
of feeling depressed, difficulty sleeping, flashbacks, weekly 
nightmares, intrusive thoughts of Vietnam, difficulty 
concentrating, irritability, an explosive temper, an 
exaggerated startle response, avoidance of others, and a 
numbing feeling toward others.  He stated that he had been 
unemployed since April 1992.  He stated that he had held his 
last job for four years and that his supervisor had been 
afraid of him.  He stated that, prior to that job, he had had 
only temporary jobs due to irritability toward supervisors.

He stated that his girlfriend had recently broken up with him 
due to his irritability and preoccupation with Vietnam.

The appellant's affect was blunted and his mood was 
depressed.  He had little eye contact.  His thoughts were 
concrete with blocking.  He tended to be overinclusive with 
self-referential ideation.

The examiner diagnosed anxiety neurosis, which had progressed 
to PTSD.  The examiner noted that the appellant had moderate 
impairment of his level of psychological, social, and 
vocational adaptability.  The examiner explained that the 
appellant had difficulty obtaining employment because of his 
negative attitude and had difficulty maintaining employment 
because of his problems with authority, his irritability, and 
his short attention span.

At a February 1993 VA social and industrial survey, the 
social worker noted that the appellant was extremely 
emotionally labile and cried profusely throughout the 
interview.  The appellant responded to questions in a stream 
of consciousness type pattern.

The appellant reported that he lived alone.  He explained 
that he had had a girlfriend but that he was unable to live 
with someone else because of his preoccupations and problems.  
He stated that his mother visited him approximately twice per 
year.  He stated that he had an associate degree in 
electronics and was currently studying drafting and design at 
a community college.  He stated that he spent his time at 
school and using his computer.

He reported that he had injured his back while on active duty 
before leaving for Vietnam.  He stated that his back problems 
had continued since that time.

In March 1993 Duane Seig, M.D., examined the appellant.  The 
appellant reported a history of sensitivity and pain in the 
left lumbar area for approximately twenty-three years.  The 
appellant reported that the pain was aggravated by even light 
touch to the area.  Examination of the cervical spine 
revealed some mild diffuse restriction of motion.  X-ray 
examinations of the lumbar spine and the cervical spine were 
normal.

Dr. Seig stated that he was unable to explain the appellant's 
long history of hypersensitivity of the left low back area as 
well as variable amount of low back pain.

In March 1993 James Oelschlager, Psy.D., examined the 
appellant.  The appellant reported a primary disability of 
back difficulties, which began approximately twenty years 
previously.  The appellant reported that he had been 
diagnosed with arthritis.

Dr. Oelschlager noted that the appellant's mood was 
moderately depressed and that his affect reflected depression 
and anger.  The appellant's thought processes were 
tangential.  Dr. Oelschlager redirected the appellant 
throughout the interview.  The appellant's thought content 
was significant for perseverating on his Vietnam duty.  The 
appellant's insight appeared to be limited.  His judgment 
appeared to be fair.

Dr. Oelschlager diagnosed major depression; somatoform 
disorder, not otherwise specified; and rule out alcohol abuse 
or dependence.

In an April 1993 statement, Dr. Seig stated that the 
orthopaedic diagnosis of the appellant's back disability was 
chronic recurrent lumbar sprain.

In May 1993 the appellant complained to Dr. Anderson of 
chronic back pain.  He reported a back injury prior to going 
to Vietnam.  Dr. Anderson noted very slight tenderness in a 3 
x 3-centimeter area in the upper lumbar region to the left of 
the midline.  Dr. Anderson diagnosed back pain of 
questionable etiology.

In June 1993 the appellant was treated as a VA outpatient for 
complaints of neck pain.  The appellant reported a history of 
injury while in Vietnam in 1971.

In September 1993 Frederick Heimlich, Ph.D., examined the 
appellant.  Dr. Heimlich noted that, because of the 
appellant's scattered thought processes and his tendency to 
talk endlessly, it was impossible to obtain any coherent 
history.

Dr. Heimlich diagnosed PTSD, undifferentiated somatoform 
disorder, and mild alcohol dependence.  Dr. Heimlich stated 
that the appellant's PTSD included recurrent and intrusive 
distressing recollections of his experiences in Vietnam, 
feelings of detachment from others, difficulty concentrating, 
and numbing of general responsiveness.

At a September 1993 VA rheumatology consultation, the 
appellant complained of neck and upper back problems since an 
injury before serving in Vietnam.  The diagnoses included 
degenerative disk disease [DDD] at C5-6 and compulsive joint 
popping.

In September 1993 James Mendelson, Ph.D., reviewed the 
appellant's Social Security disability claim.  Dr. Mendelson 
opined that, based upon a review of the appellant's records, 
the appellant was extremely tangential and could concentrate 
effectively or relate appropriately.  He described the 
appellant's written statements as psychotic with a paranoid 
flavor.  Dr. Mendelson stated that the appellant rambled 
endlessly; perseverated; was tangential, circumstantial, and 
at times incoherent; and was preoccupied with pain and 
somatic issues.  Dr. Mendelson explained that the appellant 
had lost employment because of personality conflicts.  He 
stated that the appellant was paranoid.  He noted definite 
signs of a cognitive slipping.  He added that the appellant 
had a thought disorder.  He diagnosed PTSD; alcohol abuse; 
somatoform disorder; and psychotic disorder, not otherwise 
specified.  Dr. Mendelson concluded that the appellant could 
not be reasonably expected to meet the demands of competitive 
employment.

At a November 1993 VA neurology consultation, the appellant 
complained of burning pain in his left lower back and spasms.  
He stated that in service he had hookworms accompanied by 
severe abdominal and back pain.  He stated that he was 
hospitalized in 1974 for severe diarrhea and that he had had 
back and abdominal pain since then.  He reported also hitting 
his head in 1970.

A December 1993 x-ray examination of the appellant's cervical 
spine showed full range of motion on extension but some 
limitation of flexion.  The examiner noted retro-displacement 
of C5 over C6 by approximately three millimeters and 
narrowing of C5-C6 interspace.

In a December 1993 statement, [redacted], the appellant's 
mother, stated that the appellant's back was very sensitive.  
She added that his problems started while he was in Vietnam.

At the appellant's January 1994 hearing, the appellant 
testified that he received weekly treatment for his nervous 
condition.  He stated that he had been employed on a part 
time basis for approximately two months.  He stated that, 
prior to his recent employment, he had been unemployed since 
April 1992.  He stated that he had difficulty concentrating 
and remembering.  He stated also that he had conflicts with 
his supervisors.

He stated that he had experienced pain in his left lower back 
for approximately twenty-four years.  He stated that he 
injured his back when he jumped from on top of a chair and 
hit his head on an archway.  He stated that his neck pain 
continued through the remainder of his service.  The 
appellant recalled that a physician had told him that he had 
jammed his spine and that "just like your knuckles it will 
work out[;] it will pop a little bit but no real problem."

In January 1994 the appellant was treated as a VA outpatient 
for chronic neck and upper back pain of twenty-three years 
duration.  On examination, the appellant had full range of 
motion of his neck and lumbar spine.  No spasm or guarding 
was seen.  The examiner diagnosed mild cervical degenerative 
disk disease at C5-C6, low back pain of unknown etiology, and 
no gross abnormality of the lumbar spine.  Nerve conduction 
velocity tests [NCVs] were normal.

A February 1994 magnetic resonance imaging [MRI] scan of the 
appellant's cervical spine showed very mild spondylosis at 
C4-5 and C5-6 levels.  No evidence of disk herniation was 
seen.

In an April 1994 letter, Anthony Perry, a rehabilitation 
counselor with the Illinois Department of Rehabilitation 
Services, stated that the appellant had been treated by his 
department from October 1986 to October 1987.  Mr. Perry 
stated that the appellant underwent psychotherapy with a Dr. 
Henry Gromell as treatment for PTSD.

In an April 1994 letter, Dr. Schrodt stated that in July 1974 
the appellant was involved in a very severe vehicular 
accident and sustained multiple very severe injuries, 
including a closed fracture of the right patella, a closed 
fracture of the right medial malleolus, a closed comminuted 
fracture of the shaft of the right femur, contusion of the 
chest, and multiple lacerations about the face and mouth.  He 
added that in 1978 the appellant was involved in another 
severe automobile accident.  Dr. Schrodt explained that x-ray 
examination in August 1978 revealed compression fractures of 
the 7th and 9th thoracic vertebrae.

In May 1994 the appellant underwent a VA psychological 
evaluation for admission into a chronic pain program.

At a May 4, 1994 VA examination, the appellant complained of 
pain in the small of his back.  The appellant explained that, 
as the pain worsened, it caused him to have increasing 
diarrhea.  He stated that he had approximately three bowel 
movements per day.  He complained also of abdominal cramps.  
The examiner diagnosed irritable bowel syndrome.

At a May 10, 1994 VA examination, the appellant reported a 
history of spine trauma in Vietnam.  The appellant was 
diagnosed with PTSD.  The examiner opined that the appellant 
suffered severe social and industrial impairment.

From May 1994 to June 1994, the appellant was treated at a VA 
hospital for chronic low back pain-tension myalgia as part of 
a pain program.  The appellant reported a history of low back 
pain and neck pain.  The appellant related his pain to prior 
to his service in Vietnam.

At the December 1994 hearing, the appellant stated that he 
injured his back and neck in February 1971, when he hit his 
head on an archway.  He stated that, for approximately six 
weeks thereafter, he was unable to bend backwards or to 
rotate his neck.  He recalled that a doctor had told him that 
he had jammed his spine and that, although it would pop for 
years thereafter, there was nothing the doctor could do to 
treat the appellant.

Regarding his PTSD, the appellant stated that he had been 
treated at a vocational rehabilitation facility and that he 
had been participating in therapy at Florida Institute of 
Technology for approximately one and one-half years.

Regarding his irritable bowel syndrome, the appellant 
testified that he had diarrhea at least twice per day but 
that he did not have problems with constipation.

In a January 1995 statement, Jerry Thompson, M.A., a 
counselor for Florida Institute of Technology, indicated that 
the appellant had been treated regularly for PTSD from March 
1993 to December 1994.  According to Mr. Thompson, the 
appellant exhibited symptoms of anxiety, depression, 
hypervigilance, sleep disturbance, and emotional avoidance of 
stimuli associated with combat experiences.  Mr. Thompson 
added that all major areas of the appellant's life, including 
occupational and interpersonal areas, were seriously and 
negatively impacted by his disorder.

Medical records from Edmundo Rivera, M.D., indicate that he 
treated the appellant PTSD and dysthymia from July 1995 to 
December 1995.

At a July 1995 VA medical consultation, the appellant 
reported that he had injured his neck in February 1970 and 
that he had been unable to move for six weeks.  He stated 
that an x-ray examination did not reveal any fracture but 
that he had been advised that he had jammed his spine and 
that it would pop and crack for the rest of his life.  The 
appellant complained of left paraspinous muscle pain.  The 
examiner diagnosed myofascial back pain and possible 
neuropathic pain. 

In an October 1995 statement, Joseph Schrodt, M.D., stated 
that he had not treated the appellant's cervical spine and 
that he could not relate any problems that the appellant had 
with his cervical spine to accidents in 1974 and 1978.

In April 1996, the appellant underwent a flexible 
sigmoidoscopy.  It was normal to 40 centimeters but further 
examination was not possible due to the appellant's spastic 
bowel.  The examiner opined that the appellant's spastic and 
irritable bowel was one of the most severe he had seen on 
sigmoidoscopy.

In an August 1996 statement, the appellant stated that he 
injured his back prior to being transferred to Vietnam.  He 
explained that he attempted to leap from on top of a chair 
and hit his head on an archway.  The appellant stated that he 
reported to sick call, when he returned from leave, and was 
given a light duty profile.  He stated that he reported to 
sick call at every stop in Vietnam.  He stated that he 
underwent an x-ray examination of his back and neck at a 
mobile hospital unit.  He stated that, in Vietnam, he 
complained frequently to the medics about back pain.  He 
stated that after one month he was given an M-79 grenade 
launcher to carry.

In August 1996 the appellant submitted anatomical diagrams of 
the spine.

In an October 1997 statement, Robert Shapiro, Ph.D., and 
Edmundo Rivera, M.D., stated that they were treating the 
appellant for PTSD.  They stated that the appellant's PTSD 
syndrome included severe symptoms of depression, anxiety, 
hypervigilance and easy startle response, sleep disturbances 
and nightmares, survivor guilt, and frequent associations to 
every day stimuli that trigger flashback experiences.  They 
stated that the appellant's psychiatric records and current 
evaluations showed profound impairments in social, emotional, 
and occupational areas.  They explained that the appellant 
remained severely withdrawn, with only infrequent social 
contacts with Vietnam combat veterans.  They added that the 
appellant continued to show impair concentration, low 
tolerance for frustration, and difficulty with goal-directed 
thinking.  They opined that it was "clearly evident" that 
the appellant was unable to sustain reliably any job 
responsibilities.

At a February 1998 VA intestines examination, the examiner 
reviewed the appellant's claims folder.  The appellant 
complained of soft to watery diarrhea five to twenty times 
per day.  He complained also of cramps and increased 
intestinal gas.  He associated nausea and vomiting with dairy 
products.

The examiner noted that the appellant seemed to be in acute 
pain, although carrying a very heavy backpack.  The 
appellant's abdomen was soft and depressible.  Peristalsis 
was present.  No masses, tenderness, or visceromegaly were 
observed.

The examiner concluded that had irritable bowel syndrome but 
that the appellant exaggerated the amount of diarrhea he had 
in one day.  The examiner noted that the appellant had 
evidence of a spastic colon, which caused irritable bowel 
syndrome.

At a February 1999 VA PTSD examination, the examiner 
concluded that the appellant embellished his symptomatology.  
The examiner added, however, that he felt that the 
appellant's stressors were genuine and that the appellant met 
the criteria for a diagnosis of PTSD.

The examiner added that it was impossible to evaluate the 
severity of the appellant's PTSD because the appellant 
embellished the severity of his symptoms.

VA outpatient treatment records show that, on May 20, 1999, 
the appellant was evaluated for PTSD.  The appellant 
complained of nightmares and flashbacks related to combat.  
He complained also of chronic pain in his lower back.  The 
appellant was depressed, tearful, and suffered from insomnia.

The appellant stated that he was unable to recall when he had 
last dated or had a relationship.  He stated that his mother 
and sister lived in another state.  He had no other family.

The examiner noted that the appellant was intermittently 
tearful, irritable, and angry.  The psychiatrist assigned a 
GAF of 55.

VA outpatient treatment records show that, on May 25, 1999, 
the appellant was treated for PTSD.  The appellant's mood was 
depressed and irritable.  His affect was labile.  He 
complained of pain from his irritable bowel syndrome and of 
back pain.  He slipped constantly into associated memories of 
friends who had died in combat.  The appellant's thinking was 
rambling and disorganized.  He had poor concentration.  The 
nurse practitioner assigned a GAF of 55.

VA outpatient treatment records show that on June 8, 1999 the 
appellant was treated for PTSD.  The appellant's mood was 
depressed.  His affect was labile.  He stated that he 
continued to have intrusive painful memories related to his 
combat experiences.  He became tearful several times during 
the session.  He stated that he had difficulty sleeping and 
that he felt hopeless.  The nurse practitioner assigned a GAF 
of 55.

In a June 14, 1999 statement, Drs. Shapiro and Rivera stated 
that they treated the appellant for PTSD with Dysthymia.  
They stated that the appellant's symptoms included severe 
depression, anxiety, hypervigilance and easy startle 
response, sleep disturbance marked by frequent nightmares, 
strong survivor guilt, and frequent associations to Vietnam 
combat trauma through flashback experiences.  The doctors 
stated that, from a psychiatric standpoint, the appellant had 
never been known to embellish or magnify his symptomatology.

The doctors explained that the appellant was angry at the 
"system."  They stated that he was prone to frequent crying 
spells, a strong sense of hopelessness, and severe social 
withdrawal.  They added that he tended to ruminate about the 
past, showed a strong somatic focus, and exhibited numerous 
cognitive deficits.

They concluded that due to severe and chronic symptoms, the 
appellant showed profound impairments with respect to social, 
emotional, and occupational functioning.  They opined that he 
"most certainly remain[ed] unable to sustain any regular job 
responsibilities."

VA outpatient treatment records show that, on June 21, 1999, 
the appellant was treated for PTSD.  The appellant's affect 
was labile.  The appellant expressed anguished, painful, and 
tortured feelings regarding his experiences in Vietnam.  He 
complained of back pain and muscle spasms without much 
relief, which made it difficult for him to sleep and caused 
irritability.

At the July 6, 1999 hearing, the appellant stated that 
steroid shots, which he had received for back pain, helped 
control his colon.  He reported that he weighed 150 pounds.  
He stated that his maximum weight had been 180 and that his 
minimum weight had been 115.

He stated that, because of his PTSD, he was unable to 
tolerate being in crowds.  He stated that he had a startle 
response and suffered from sleep disturbance.  He stated also 
that he experienced crying spells.

He stated that he had injured his back, while on home leave 
shortly before going to Vietnam.  He stated that he had 
jammed his spine when he jumped from on top of an inverted 
chair and hit his head on the top of a doorframe.  He added 
that, on his descent from the jump, his back hit one of the 
chair legs.  He stated that when he returned to duty, he was 
placed on profile but that, by the time he arrived in 
Vietnam, he was required to carry a heavy pack in spite of 
the profile.  He stated that, after an x-ray examination, a 
physician had advised him that he had jammed his spine.  He 
stated that, since service, he had not been treated for his 
back pain until recently.


Analysis

1.  PTSD

The appellant's increased rating claim is well grounded.  38 
U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  This finding is based on the appellant's 
contention regarding the increased severity of his service-
connected PTSD.  See Jones v. Brown, 7 Vet. App. 134 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  All relevant 
facts have been properly developed, and no further assistance 
to the appellant is required to comply with the duty to 
assist mandated by 38 U.S.C.A. § 5107(a) (West 1991).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.71a (1998) (Schedule).  Separate 
diagnostic codes identify the various disabilities.

Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2 (1998); Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).

An evaluation of the level of disability includes 
consideration of the functional impairment of the appellant's 
ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (1999).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for the 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (1999).

The rating criteria for mental disorders, 38 C.F.R. § 4.125 
et seq., were amended in November 1996, during the pendency 
of this appeal.  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
has stated that where the law or regulation changes during 
the pendency of a case, the version most favorable to the 
veteran will generally be applied.  See West v. Brown, 7 Vet. 
App. 70, 76 (1994); Hayes v. Brown, 5 Vet. App. 60, 66-67 
(1993); Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  
The VA's General Counsel provided additional guidance with 
respect to this matter in March 1997.  The General Counsel 
held that questions regarding whether the amendments to the 
rating schedule for mental disorders were more beneficial to 
claimants than the previously existing provisions would be 
resolved in individual cases.  See VAOPGCPREC 11-97 (Mar. 25, 
1997).

Prior to November 1996, the schedular criteria for 30, 50, 70 
and 100 percent ratings for psychoneurotic disorders were as 
follows:

Definite impairment in the ability to 
establish or maintain effective and 
wholesome relationships with people.  The 
psychoneurotic symptoms result in such 
reduction in initiative, flexibility, 
efficiency and reliability levels as to 
produce definite industrial impairment.  
[30 percent].

Ability to establish and maintain 
effective or favorable relationships with 
people is considerably impaired.  By 
reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency 
levels are so reduced as to result in 
considerable industrial impairment.  [50 
percent].

Ability to establish and maintain 
effective or favorable relationships with 
people is severely impaired.  The 
psychoneurotic symptoms are of such 
severity and persistence that there is 
severe impairment in the ability to 
obtain or retain employment.  [70 
percent].

The attitudes of all contacts except the 
most intimate are so adversely affected 
as to result in virtual isolation in the 
community.  Totally incapacitating 
psychoneurotic symptoms bordering on 
gross repudiation of reality with 
disturbed thought or behavioral processes 
associated with almost all daily 
activities such as fantasy, confusion, 
panic and explosions of aggressive energy 
resulting in profound retreat from mature 
behavior.  Demonstrably unable to 
maintain or retain employment.  [100 
percent].

38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

As amended, all mental disorders, whether diagnosed as 
schizophrenia, PTSD or a combination of both disorders, are 
rated under the same criteria, the "General Rating Formula 
for Mental Disorders," Diagnostic Code 9440.  38 C.F.R. 
§ 4.130 (1999).  The regulation reads as follows for the 30, 
50, 70 and 100 percent ratings:

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events).  [30 
percent].

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  [50 percent].

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.  
[70 percent].

Total occupational and social impairment, 
due to such symptoms as:  gross 
impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation, or own name.  
[100 percent].

38 C.F.R. § 4.130, Diagnostic Code 9411 (1999).

In addition, other related regulations were amended in 
November 1996.  According to the applicable rating criteria, 
when evaluating a mental disorder, the frequency, severity, 
and duration of psychiatric symptoms, the length of 
remissions, and the veteran's capacity for adjustment during 
periods of remission must be considered.  38 C.F.R. 
§ 4.126(a) (1998).  In addition, the evaluation must be based 
on all the evidence of record that bears on occupational and 
social impairment rather than solely on the examiner's 
assessment of the level of disability at the moment of the 
examination.  Id.  Further, when evaluating the level of 
disability from a mental disorder, the extent of social 
impairment is considered, but the rating cannot be assigned 
solely on the basis of social impairment.  38 C.F.R. 
§ 4.126(b) (1998).

After a careful and thorough review of the evidence, the 
Board concludes that, under the amended criteria for mental 
disorders, with application of the benefit of the doubt rule, 
the evidence supports that the appellant's service-connected 
PTSD satisfies the criteria for a 100 percent disability 
rating.

The evidence shows that the predominant symptoms of the 
appellant's PTSD are anger, flashbacks, impaired 
concentration, intrusive thoughts, nightmares, sleep 
disturbance, depressed mood, and high irritability.  The 
February 1999 VA examination report is not useful because the 
examiner to unable to accurately assess the appellant's 
symptoms.  However, Drs. Shapiro and Rivera, who treat the 
appellant regularly, stated that the appellant was unable to 
sustain reliably any job responsibilities.  They added that 
the appellant was unable to sustain any regular job 
responsibilities.  Accordingly, in view of these opinions, 
and with consideration of the benefit of the doubt doctrine, 
it is apparent that the appellant is totally occupationally 
impaired.

Because the evidence indicates that the appellant is 
unemployable because of his service-connected PTSD, denying 
the appellant's claim for an increased disability evaluation 
would not, given the current evidentiary circumstances, 
withstand scrutiny of the Court.  Therefore, to expend 
additional resources in an effort to further develop the 
record at this point, so as to afford further assessment of 
the severity of the appellant's PTSD, including obtaining a 
more complete VA examination would be neither particularly 
efficacious, nor in the best interests of the appellant.

Although the appellant does not suffer from all of the 
symptoms included in the criteria for a 100 percent 
disability rating, his disability picture is more severe than 
that required for a 30 percent evaluation and more nearly 
approximates the criteria required for a 100 percent rating 
than a 70 percent rating.  Because the appellant is unable to 
work, he is totally occupationally impaired.  Therefore, a 
100 percent evaluation for PTSD is granted.


2.  Irritable bowel syndrome

In a rating decision in May 1996, the appellant's disability 
rating for service connected irritable bowel syndrome was 
increased to 30 percent disabling.

The criteria of Diagnostic Code 7319 for "Irritable Colon 
Syndrome (spastic colitis, mucous colitis, etc.)" provide 
that a 30 percent disability will be assigned for severe 
irritable colon syndrome manifested by diarrhea or 
alternating diarrhea and constipation, with more or less 
constant abdominal distress.  38 C.F.R. § 4.114, Diagnostic 
Code 7319 (1999).

The 30 percent rating is the maximum rating that is available 
under the Schedule for irritable colon syndrome.  A rating 
greater 30 percent may be assigned on an extraschedular 
basis.  The governing norm for consideration of an 
extraschedular rating is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  However, 
neither the appellant nor his representative has raised this 
issue with the RO or the Board.  Further, frequent periods of 
hospitalization are not shown.  Additionally, while the 
appellant is unemployed, the record does not reflect that the 
appellant's employment difficulties were due solely to his 
irritable bowel syndrome.  Therefore, the evidence does not 
show interference with employment that rises to the level of 
being marked interference.  Any interference with employment 
that is present is being compensated for pursuant to the 
Schedule.  Therefore, the irritable bowel syndrome does not 
present an unusual or exceptional disability picture that 
would render impractical the application of the regular 
schedular standards to warrant consideration of an 
extraschedular rating.  38 C.F.R. § 3.321(b)(1) (1999).

Based on the above, the preponderance of the evidence is 
against the claim for an increased disability rating for 
irritable bowel syndrome.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321(b)(1), 4.114, Diagnostic Code 7319 
(1999).


3.  Back disability

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  A well- 
grounded claim is "a plausible claim, one that is 
meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

A well-grounded claim for service connection requires 
evidence of a current disability as provided by a medical 
diagnosis; evidence of incurrence or aggravation of a disease 
or injury in service as provided by either lay or medical 
evidence, as the situation dictates; and, a nexus, or link, 
between the in-service disease or injury and the current 
disability as provided by competent medical evidence.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995); see also 38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1999); Layno v. 
Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Establishing direct service connection for 
a disability that was not clearly present in service requires 
the existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  See Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Service connection may also be granted 
on a secondary basis and for certain enumerated disabilities 
on a presumptive basis, see 38 C.F.R. §§ 3.307, 3.309, and 
3.310 (1999), or, alternatively, with respect to any disease, 
if all the evidence establishes that the disease was incurred 
in service, see 38 C.F.R. § 3.303(d) (1999).

Establishing a well-grounded claim for service connection for 
a particular disability requires more than an allegation that 
the particular disability had its onset in service.  It 
requires evidence relevant to the requirements for service 
connection cited above and of sufficient weight to make the 
claim plausible and capable of substantiation.  See Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 1 Vet. 
App. 78, 81.  The kind of evidence needed to make a claim 
well grounded depends upon the types of issues presented by 
the claim.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  
For some factual issues, competent lay evidence may be 
sufficient.  However, where the claim involves issues of 
medical fact, such as medical causation or medical diagnoses, 
competent medical evidence is required.  Grottveit, 5 Vet. 
App. at 93.

As indicated above, competent medical evidence establishing a 
nexus, or link, between the conditions treated or diagnosed 
after service and those noted in service, is required to 
support a well-grounded claim for service connection.  
Whether certain symptoms can be said with any degree of 
medical certainty to be early manifestations of a disorder 
first diagnosed years later is a medical question requiring 
medical evidence for its resolution.  See Espiritu, 2 Vet. 
App. at 494-95.  In this case, there is no competent medical 
evidence linking the back disability, first noted to be 
treated post service in December 1982, to any event or 
etiology in service or linking the appellant's back 
disability to any service-connected disability.

Although service medical records show that the appellant 
injured his back in service in February 1970, no physician 
has related the appellant's current back disability to that 
incident or any other incident of service.  Several medical 
records, note that the appellant reported injuring his back 
in February 1970; however, mere transcription of lay history 
is not "competent medical evidence."  LeShore v. Brown, 8 
Vet. App. 406 (1995).

The appellant's physicians have not related any of the 
appellant's conditions to any incident of service or to a 
service connected disability in spite of the appellant's 
numerous suggestions of a possible connection.

The appellant has submitted textbook diagrams of the spine 
and vertebrae, presumably to establish a relationship between 
his current disability and service.  However, because this 
evidence is overly general and inclusive any such link is 
speculative.  Sacks v. West, 11 Vet. App. 314, 317 (1998).  
"Acceptance of this evidence as sufficient to establish the 
plausibility of causality would be predicated on simply the 
instinctive inference of a lay person."  Id.

In view of the foregoing facts, it is obvious that the 
appellant has not submitted evidence sufficient to render his 
claim well grounded.  Caluza, 7 Vet. App. 498 (1995).  The 
appellant's contentions on appeal have been considered; 
however, this evidence alone cannot meet the burden imposed 
by 38 U.S.C.A. § 5107(a) with respect to the existence of a 
disability and a relationship between that disability and his 
service, including a back injury in service in February 1970.  
Espiritu, 2 Vet. App. 492 (1992).  His lay assertions simply 
will not support a finding on medical questions requiring 
special expertise or knowledge, such as diagnosis or 
causation of a disease.  Id. at 494-95.  On the basis of the 
above findings, no basis in the record that would make the 
appellant's claim plausible or possible can be identified.  
38 U.S.C.A. § 5107(a); see Grottveit, 5 Vet. App. at 92, 
Tirpak, 2 Vet. App. at 610-11; Murphy, 1 Vet. App. at 81.

Where the veteran has not met this burden, the VA has no 
further duty to assist him in developing facts pertinent to 
his claim, including no duty to provide him with another 
medical examination.  38 U.S.C.A. § 5107(a); Rabideau, 2 Vet. 
App. at 144 (where the claim was not well grounded, VA was 
under no duty to provide the veteran with an examination).

Although VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to the claim when the 
claim is not well grounded, VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete his or her application.  This obligation depends on 
the particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette, 8 Vet. 
App. 69 (1995).  Here, the RO fulfilled its obligation under 
section 5103(a) in the supplemental statement of the case 
issued in February 1999.  In this respect, the obligation 
imposed by section 5103(a) has been satisfied.  See Franzen 
v. Brown, 9 Vet. App. 235 (1996) (VA's obligation under 
Section 5103(a) to assist claimant in filing his claim 
pertains to relevant evidence that may exist or could be 
obtained).  See also Epps v. Brown, 9 Vet. App. 341 (1996) 
(Section 5103(a) duty attaches only where there is an 
incomplete application that references other known and 
existing evidence that pertains to the claim under 
consideration); Wood v. Derwinski, 1 Vet. App. 190 (1991) 
(VA's "duty" is just what it states, a duty to assist, not 
a duty to prove a claim).

Although the RO did not specifically state that it denied the 
appellant's service connection claim on the basis that it was 
not well grounded, the Board concludes that this error was 
harmless.  See Edenfield v. Brown, 8 Vet. App. 384 (1995) (en 
banc) (remedy for deciding on the merits a claim that is not 
well grounded should be affirmance, on the basis of 
nonprejudicial error, of the decision by agency of original 
jurisdiction).  Accordingly, the Board must deny the 
appellant's claim of service connection for a back disability 
as not well grounded.  Edenfield, 8 Vet. App. at 390 
(disallowance of a claim as not well grounded amounts to a 
disallowance of the claim on the merits based on 
insufficiency of evidence).



4.  Restoration of 10 percent disability rating for anxiety 
neurosis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (1999).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluations 
will be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (1999).  In addition, the Board 
will consider the potential application of the various other 
provisions of 38 C.F.R., Parts 3 and 4, whether or not they 
were raised by the appellant, as well as the entire history 
of the appellant's disability in reaching its decision, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

With regard to the reduction of Department of Veterans 
Affairs (VA) disability ratings, the Code of Federal 
Regulations (1999) provide in pertinent part that:

Rating agencies will handle cases 
affected by change of medical findings or 
diagnosis, so as to produce the greatest 
degree of stability of disability 
evaluations consistent with the laws and 
VA regulations governing disability 
compensation and pension.  It is 
essential that the entire record of 
examinations and the medical-industrial 
history be reviewed to ascertain whether 
the recent examination is full and 
complete, including all special 
examinations indicated as a result of 
general examination and the entire case 
history.  This applies to treatment of 
intercurrent diseases and exacerbations, 
including hospital reports, bedside 
examinations, examinations by designated 
physicians, and examinations in the 
absence of, or without taking full 
advantage of, laboratory facilities and 
the cooperation of specialists in related 
lines.  Examinations less full and 
complete than those on which payments 
were authorized or continued will not be 
used as the basis of reduction.  Ratings 
on account of diseases subject to 
temporary or episodic improvement, e.g., 
manic depressive or other psychotic 
reaction, epilepsy, psychoneurotic 
reaction, arteriosclerotic heart disease, 
bronchial, asthma, gastric or duodenal 
ulcer, many skin diseases, etc., will not 
be reduced on any one examination, except 
in those instances where all the evidence 
of record clearly warrants the conclusion 
that sustained improvement has been 
demonstrated . . . . Moreover, though 
material improvement in the physical or 
mental condition is clearly reflected the 
rating agency will consider whether the 
evidence makes it reasonably certain that 
the improvement will be maintained under 
the ordinary conditions of life.

38 C.F.R. § 3.344(a) (1999).

The provisions of 38 C.F.R. § 3.344(a) and (b) to ratings 
that have continued for long periods of time at the same 
level (five years or more).  38 C.F.R. § 3.344(c).  In this 
case, the appellant was assigned a 10 percent evaluation for 
his anxiety neurosis in February 1973.  His rating was 
reduced to zero percent, effective in September 1986.

The 10 percent disability rating for the appellant's anxiety 
neurosis had been in effect for more than five years prior to 
the rating reduction.  Therefore, it is necessary to show 
sustained improvement in the disability to warrant reduction.  
38 C.F.R. § 3.344 (1999).  Further, because anxiety neurosis 
is a type of psychoneurotic reaction, a rating may not be 
reduced on the basis on any one examination unless the 
evidence of record clearly warrants the conclusion that 
sustained improvement has been demonstrated.

The service-connected anxiety neurosis was evaluated under 
the provisions of Diagnostic Code 9400 for generalized 
anxiety disorder.  38 C.F.R. § 4.132, Diagnostic Code 9400 
(1996).

A zero percent disability evaluation would be warranted for 
generalized anxiety disorder with neurotic symptoms which may 
somewhat adversely affect relationships with others but which 
do not cause impairment of working ability.  A 10 percent 
disability evaluation is warranted for generalized anxiety 
disorder with symptoms less than the criteria for a 30 
percent, with emotional tension or other evidence of anxiety 
productive of mild social and industrial impairment.  
38 C.F.R. § 4.132, Diagnostic Code 9400 (1996).

Evidence from May 1985 to February 1993 reflects that the 
appellant underwent two VA psychiatric examinations including 
examinations by a social worker.  Although the examiner at 
the September 1986 VA examination diagnosed the appellant's 
anxiety disorder as "in remission" and noted that the 
appellant lived with his mother, had many friends, had no 
problems socializing, the examiner noted also that the 
appellant had had difficulty finding employment and assessed 
the appellant social and industrial adjustment as moderate.  
The May 1985 VA examination is essentially identical to the 
September 1986 VA examination except that the examiner did 
not state that the appellant's anxiety disorder was in 
remission.  Because the examiner identified that appellant's 
social and industrial adjustment as moderate, the evidence 
supports the conclusion that the appellant's anxiety neurosis 
meets the criteria of "mild" impairment required for a 
disability evaluation of 10 percent.  Accordingly, it is 
evident that the appellant's anxiety neurosis, currently 
diagnosed and evaluated as PTSD, remained essentially 
unchanged from February 1973 to February 1993.

Based on the evidence, which fails to show sustained and 
material improvement in the appellant's anxiety neurosis, 
restoration of the 10 percent rating is warranted pursuant to 
38 C.F.R. § 3.344.


ORDER

A 100 percent evaluation for the appellant's service-
connected PTSD is granted, subject to the criteria that 
govern the payment of monetary awards.

An increased disability evaluation for irritable bowel 
syndrome, currently rated as 30 percent disabling, is denied.

Entitlement to service connection for a back disability is 
denied.

Restoration to 10 percent for anxiety neurosis, prior to 
February 16, 1993, is granted subject to the law and 
regulations governing the payment of monetary benefits.


		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals



 


